993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert J. ERCHAK, Plaintiff-Appellant,v.George A. GILBOY, Jr., Assistant Vice President, StateStreet Bank and Trust Company;  State Street Bank& Trust Company, Defendants-Appellees.
No. 92-2581.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993May 18, 1993

Appeal from the United States District Court for the Northern District of West Virginia, at Martinsburg.  Irene M. Keeley, District Judge.  (CA-92-38-M)
Robert J. Erchak, Appellant Pro Se.
Daniel C. Staggers, Staggers & Webb, Keyser, West Virginia, for Appellees.
N.D.W.Va.
AFFIRMED.
OPINION
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Robert J. Erchak appeals from the district court's order dismissing his complaint under Fed.  R. Civ. P. 12(b)(6), for failure to state a claim upon which relief may be granted.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Erchak v. Gilboy, No. CA-92-38-M (N.D.W. Va.  Nov. 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED